Title: To James Madison from John Graham, 26 August 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 26th. Augt 1808.

I had the Honor to receive your Letter of the 23d. Inst. today and shall attend to the instructions it gives.
Among the Papers inclosed you will find three Letters addressed to the Secretary of the Treasury, & sent to you for your Signature.  One of them you will observe is written partly with a pencil as we were not certain as to the fund out of which the Money ought to come.  These are the Bills which you once protested but owing to some informality in the Protest they are returned and Mr. Farrell is authorised to hold them until you again decide on the subject.  I mentioned to Mr. F that I had understood the Bills would be paid and this information was transmitted by him to the Holders who are now willing to receive the amount.  The Letter with respect to Mr. Lears Bill explains itself tho it may perhaps be well to inform you that the Bill is drawn in favor of Mr. Gavino  The Letter requesting an advance to Mr. Brent is necessary to enable him in the absence of Mr. Pleasanton to meet the Contingent Expences of the Office the fund placed in the hands of Mr. Pleasonton being expended.
Genl. Mason has again spoken to me about Mr. Skipwiths account, and I promised him to mention the Subject to you.  I do not remember the exact amount of the Account & I do not find it on Mr. S. file; but as he is coming home would it not be best to advance him $500, or 600 something short of the account and postpone the final settlement until he is here to give in person the necessary explanations.  Should you approve this plan you will please sign the inclosed Letter & fill up the blank left for the Sum.
The Newspapers speak with great Confidence of important Dispatches by the Isabella lately arrived at Boston  If they came in her, it is very strange that they have not reached the Office, unless in deed they have been transmitted directly to you in Orange.
You will see in the Papers sent us today an interesting and unpleasant Paragraph from a Speech of Mr. Cannings  When he delivered this Speech he must have seen your answer to Mr. Erskine on the orders of Council for it cannot be doubted, but that Mr. Erskine sent it by the April Packet as you sent a Copy to Mr. Pinkney by that conveyance, the receipt of which he acknowledges on the 30th. May.  Under these circumstances connected with the present Situation of Affairs in this Country would it not be right & proper that your Letter to Mr Erskine should be published and some sketch given to the public of what has been done  Those in opposition to the Administration do not hesitate to do & say every thing they can to deceive & mislead the People and as the general elections of the first importance are approaching their wicked efforts may be attended with the most serious consequences to the Happiness & Prosperity of the Country.  Whatever you may think of my Opinion, I am sure you will pardon me for giving it.  With Sentiments of the most Sincere and Respectful Regard I am Dear Sir Your obt Sert

John Graham

